Title: Matthew Ridley to the American Peace Commissioners, [before 6 May? 1783]
From: Ridley, Matthew
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Honble Sirs
Paris Sunday Evening [before May 6, 1783?]
On my return from Versailles I found a Letter from my Friend Mr. Joshua Johnson at Nantes covering the Inclosed Extract of a Letter from Mr S Chase & sent him by his Brother the Governor of Maryland— Mr. J. Johnson desires me to communicate the Intelligence it contains to you & also to the Ministers of the French Court—it being probably the only authentic hitherto received— The latter part of Mr. Johnson’s request I must beg of you too, if you think it necessary.
I shall be much obliged to you to return me the Extract as I have not taken time to Copy it. I am respectfully Gentn Your most Obedient & most humble Servant
Mattw. Ridley

Mr. Johnson desires me to ask Dr. Franklin if he has rec’d any Letters from Mr Carroll covering others for him

 
Addressed: The Honble Commissioners / of the United States of / America
Endorsed by John Adams: Mr Ridley. [Added by William Temple Franklin:] Note from
